Citation Nr: 0412047	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  01-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (Denver RO) in 
Jackson, Mississippi.  At present, following a September 2003 
remand to the RO for additional development, the veteran's 
case is once again before the Board for appellate 
adjudication.  However, the case is being remanded for 
additional development once again to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue of entitlement to service 
connection for a left foot disorder.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  Specifically, in this case, the 
veteran contends that his current left foot disorder pre-
existed his service and was subsequently aggravated during 
active service.  However, the record is devoid of medical 
evidence showing that the veteran actually had a pre-existing 
foot disorder, as well as the service medical records are 
negative for any treatment or complaints for foot problems.

In this respect, although July 2002 and January 2003 VA 
examination reports, and a May 2003 statement from Dr. L. C. 
Rolling, all appear to support the veteran's contentions of 
in-service aggravation of his left foot disorder, the Board 
is not satisfied that such evidence is sufficient for a grant 
of service connection.  These medical reports fail to discuss 
the veteran's lack of foot symptomatology until the early 
1990s, which is more than 20 years after his separation from 
service in 1968.  In addition, the January 2003 examiner, 
indicated that the veteran's military service caused 
temporary aggravation and, thereafter, concluded that the 
current left foot condition is due to low long-term 
aggravation.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo an additional 
VA examination, which should include a medical opinion as to 
the likely etiology of the claimed foot disorder, and as to 
whether there was in-service aggravation of a pre-existing 
left foot disorder.

Furthermore, it appears the veteran has been treated for his 
left foot disorder by private health care providers since 
prior to his service to the present.  As well, it appears the 
veteran has been examined/treated for his left foot disorder 
at the Jackson VA Medical Center (VAMC).  Thus, in order to 
ensure compliance with the requirements of the VCAA of 2000 
and that the claims file includes all relevant medical 
evidence, the RO should contact the appellant and inquire as 
to all of the veteran's dates of treatment by private and VA 
healthcare providers.  Subsequently, the RO should assist the 
appellant in obtaining any records that may be identified as 
relevant to the claim on appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issue on 
appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him, and who 
possess records relevant to the claimed 
left foot disorder since the reported 
foot injury when he was a teenager to the 
present.  It is of particular importance 
that the veteran identify treatment 
records of any left foot problems dated 
prior to his entrance into the service, 
if any.  Provide the veteran with release 
forms and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims files.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
medical facility relevant to the claimed 
left foot disorder.  All identified 
treatment records from any reported VA 
medical facility, including the Jackson 
VA Medical Center, which are not already 
contained within the claims files should 
be obtained and associated with the 
claims files.  If the search for the 
above records has negative results, the 
claims files must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
(a) The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed left foot disorder.  If no such 
disorder is currently found, the examiner 
should so indicate.  The claims folders 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner must indicate in the examination 
report that the claims files were 
reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the claimed left 
foot disorder.  The examiner should 
review all of the veteran's medical 
records and history, including any pre-
service medical evidence, the service 
medical records, and the post service 
medical evidence including the July 2002 
and January 2003 VA examination reports, 
and the May 2003 statement from Dr. 
Rolling.  Following an examination of the 
veteran and a review of his medical 
records and history, the VA specialist 
should render an opinion, based on 
objective medical findings, as to whether 
it is at least as likely as not that the 
claimed left foot disorder pre-existed 
his active service.  Additionally, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the claimed left foot disorder was 
permanently aggravated/increased in 
disability during his service, and 
whether such increase was due to the 
natural progress of the disease.  
Furthermore, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the claimed left 
foot disorder was incurred during the 
veteran's active service, became manifest 
to a compensable degree within a one year 
period of his discharge from service, or 
is otherwise related to his active 
service.  Lastly, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed left foot disorder is related to 
any post-service event(s) or diseases, 
including the aging process.  If the 
etiology of the veteran's left foot 
disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
left foot disorder, including an 
explanation as to why the veteran's left 
foot symptomatology became apparent about 
20 years following his discharge from 
service and not prior to that time.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folders and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folders.

6.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  Following completion of the above 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for a left foot disorder.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




